USCA4 Appeal: 21-7612      Doc: 8         Filed: 09/08/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-7612


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CLESHON JOAQUIN MACK,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:04-cr-00582-TLW-1)


        Submitted: August 18, 2022                                    Decided: September 8, 2022


        Before MOTZ and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Cleshon Joaquin Mack, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7612         Doc: 8     Filed: 09/08/2022     Pg: 2 of 2




        PER CURIAM:

               Cleshon Joaquin Mack appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release.       After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Mack’s motion. See

        United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (providing standard).

        Accordingly, we affirm. United States v. Mack, No. 4:04-cr-00582-TLW-1 (D.S.C. Oct.

        27, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2